Case 2:21-cr-20279-PDB-APP ECF No. 1, PagelD.1 Filed 04/28/21 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:2:21-cr-20279

Judge: Borman, Paul D.

MJ: Patti, Anthony P.
Plaintiff, Filed: 04-28-2021 At 01:40 PM

USA V SEALED MATTER (LG)

 

Vv. Violation:
18 U.S.C. § 922(g)(1)
ERION HOLMES,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
| COUNT ONE

18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm |

On or about January 13, 2021, in the Eastern District of Michigan,
the defendant, Erion Holmes, knowing that he had been convicted of at
least one crime punishable by imprisonment for a term exceeding one
year, did knowingly possess a firearm—that is, a black Ingram, 9mm,
Cobray M-11 submachine gun, which had previously traveled in and.

affected interstate commerce—in violation of 18 U.S.C. § 922(g)(1).
 

Case 2:21-cr-20279-PDB-APP ECF No. 1, PagelD.2 Filed 04/28/21 Page 2 of 3

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)

The allegations contained in Count One of this Indictment are
hereby realleged for purposes of alleging forfeiture pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

Upon conviction of the offense set forth in Count One, the
defendant, Erion Holmes, shall forfeit to the United States any firearms

and ammunition involved in or used in any knowing violation of 18
U.S.C. § 922(g).

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

_s/ Jessica V. Currie

 

JESSICA V. CURRIE

Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226

(313) 226-9531

Jessica. Currie@usdoj.gov

Dated: April 28, 2021
 

Case 2:21-cr-20279-PDB-APP ECF No. 1, PagelD.3 Filed 04/28/21 Page 3 of 3

 

Case:2:21-cr-20279
; Judge: Borman, Paul D.
United States District Court Criminal Case Cover Mv: Patti, Anthony P.
Eastern District of Michigan Filed: 04-28-2021 At 01:40 PM

 

USA V SEALED MATTER (LG)
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

Companion Case Number:

  

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll Yes No AUSA’sInitials: JV
Case Title: USA v. ERION HOLMES
County where offense occurred : WAYNE wA
Check One: [XlFelony J L]Misdemeanor [IPetty
Indictment/____Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30153 ]
Indictment/ information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

 

Superseding to Case No: Judge:

[ |Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

April 28, 2021 ae VL Cite,

Date J¢gsica V. Currie
A@Sistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 810-252-7546

Fax: 313-226-2372

E-Mail address: jessica.currie@usdoj.gov

Attorney Bar #; P74213

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. /
5/16
